DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the applicant admitted prior art (AAPA) in view of US patent application number 2011/0017161 to Yasui et al. (Yasui).
Regarding claim 1:
AAPA discloses:
A method for setting lash on a rocker arm assembly having a lost motion stroke (figure 2), the method comprising: 

inserting a feeler gage (158A) in an area between the e-foot (126) and a valve bridge (122); and 
adjusting an adjusting screw (150) until a desired lash is attained (paragraph 18, “During lash setting on the rocker arm assembly 10 a feeler gage 54 is placed in an area 58 between the e-foot 26 and the valve bridge 22. No forces are acting on the rocker arm 20 until when the lash is set at the proper value. When lash is set, the feeler gage 54 will be slightly pinched between the e-foot 26 and the bridge 22 by the reaction force of the valve springs 44, 46 to the valve opening”).  
AAPA fails to disclose:
Inserting a feeler gage in an area between the collar and the rocker arm.
Yasui discloses:
A rocker arm (figure 12) with a setting member (25) that is located between a collar (63) and the rocker arm (47). The purpose of setting member is to set the initial position of the adjusting screw (paragraph 0115, “When a static axial load is applied to the adjusting screw 57 that tends to push in the adjusting screw 57, the adjusting screw 57 is prevented from rotating by the frictional resistance between the pressure flanks 60 of the external thread 56 and the internal thread 55.”) Further, the setting member is removed after the position is 6, the initial setting member 25 is pulled out from between the head 23 of the adjusting screw 17 and the nut member 14, thus releasing the initial set position.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAPA to insert the feeler gauge in an area between the collar and the rocker arm instead of between the e-foot and the valve bridge (as taught by the AAPA) as taught by Yasui to set the initial lash of the adjusting screw ((paragraph 0115).
Further, one of ordinary skill in the art would recognize that there are a number or places on a rocker arm where the relative gaps between adjacent parts can be measured as an indication of clearance. The use of feeler gauges for adjustment is notoriously known in the mechanical arts (i.e. setting spark plug gaps) to provide a proper adjustment.
One of ordinary skill would recognize that the insertion of a feeler gauge between collar 176 and the rocker arm 120 would be another area where the adjustment could be accomplished.
Regarding claim 2:
The 35 USC 103 rejection of claim 1 by the AAPA and Yasui includes the following:
The method of claim 1, wherein adjusting the adjusting screw until the desired lash is attained further comprises: 
verifying the feeler gage is slightly pinched (AAPA, paragraph 18, “When lash is set, the feeler gage 54 will be slightly pinched”) between the collar and the 

Regarding claim 3:
The 35 USC 103 rejection of claim 1 by the AAPA and Yasui includes the following:
The method of claim 2, wherein adjusting the adjusting screw until the desired lash is attained comprises: moving the collar and rocker arm toward each other and the feeler gage (see comments below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combination of the AAPA and Yasui would yield this method step. The AAPA already teaches pinching a feeler gauge between two structures in order to control the lash between those two structures (AAPA, paragraph 18, “When lash is set, the feeler gage 54 will be slightly pinched”). With the modification of Yasui of controlling lash of an adjustment screw by controlling the distance between a collar of the adjustment screw and the rocker arm, modifying the AAPA to use the feeler gauge between the collar of the adjustment screw and the rocker arm results in this function since the function of the feeler gage requires the feeler gage to be pinched between the collar and the rocker arm in order to control lash of the adjustment screw.  

Regarding claim 4:
The 35 USC 103 rejection of claim 3 by the AAPA and Yasui includes the following:
The method of claim 1, wherein adjusting the adjusting screw until the desired lash is attained comprises: moving the lost motion shaft toward the rocker 

Regarding claim 5:
The 35 USC 103 rejection of claim 3 by the AAPA and Yasui includes the following:
The method of claim 1, wherein adjusting the adjusting screw until the desired lash is attained comprises: concurrently engaging the collar and the rocker arm with the feeler gage (see the 35 USC 103 rejection of claim 3 above, moving the roller and rocker arm toward each other with the feeler gauge in between).  

Regarding claim 7:
AAPA discloses:
The method of claim 1, further comprising: locating an e-foot (figure 2, element 126) disposed on the lost motion shaft (166) onto the valve bridge (22) during the inserting (see figure 2).  

Claims 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA and Yasui as applied to claims 1 and 7 above, and further in view of US patent number 6,085,705 to Vorih.
Regarding claim 6:

The method of claim 1, wherein the valve bridge comprises a wall that inhibits insertion of the feeler gage between the bridge and an e-foot associated with the lost motion shaft.  
Vorih discloses:
	A valve bridge including a recessed wall (see figure 1 below, elements A, B, C and D and column 5, lines 50-55, “a pivot point 210 (which may or may not be recessed in the bridge)”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AAPA and Yasui to include a recessed wall on the valve bridge as taught by Vorih to provide a contact point on the valve bridge (Vorih, column 5, lines 50-55). Further, the recessed wall shown incorporated from Vorih would prevent insertion of the feeler gauge.

    PNG
    media_image1.png
    321
    435
    media_image1.png
    Greyscale

Figure 1 - from Vorih, figure 3, annotated by the examiner with reference letters
Regarding claim 8:
The AAPA and Yasui fails to disclose:
The method of claim 7, wherein locating the e-foot further comprises: positioning the e-foot onto a nesting area defined by a raised wall extending from the valve bridge.  
Vorih discloses:
	A valve bridge including a recessed wall/raised wall (see figure 1 above, elements A, B, C and D and column 5, lines 50-55, “a pivot point 210 (which may or may not be recessed in the bridge)”). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AAPA and Yasui to include a wall on the valve bridge as taught by Vorih to provide a contact point on the valve bridge 
Regarding claim 9:
The AAPA and Yasui fails to disclose:
The method of claim 8. wherein positioning the e-foot onto the nesting area includes locating the e-foot onto the nesting area that is bounded by a front wall, a rear wall, and a side wall.  
Vorih discloses:
A valve bridge including a recessed wall (see figure 1 below, elements A, B, C and D and column 5, lines 50-55, “a pivot point 210 (which may or may not be recessed in the bridge)”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AAPA and Yasui to include a recessed wall on the valve bridge (including a front wall, a rear wall, and a side wall) as taught by Vorih to provide a contact point on the valve bridge (Vorih, column 5, lines 50-55).
Regarding claim 21:
The 35 USC 103 rejection of claim 1 by the AAPA and Yasui includes the following:

wherein adjusting the adjusting screw until the desired lash is attained comprises adjusting the adjusting screw without contact between the adjusting screw and the feeler gage until the desired lash is attained (see teaching of Yasui incorporated into the AAPA which allows for the feeler gauge to be inserted between the collar and the rocker arm, and further adjusting the adjustment screw in the AAPA without contacting the feeler gauge to the adjustment screw would seem to be obvious since the adjustment screw is located on the opposite side of the rocker arm 20 from where the feeler gauge is inserted (between the collar and rocker arm)). 
   
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
Regarding the 35 USC 103 rejection of claim 1:
The applicant has made several arguments as to why the rejection is improper however, the office is not persuaded. First, the applicant has argued that the limitation “inserting a feeler 

Regarding the 35 USC 112(a) and 103 rejection of claim 21:
As can be seen above, the rejection of claim 21 has been made based on the current 35 USC 103 rejection of the claim with the AAPA and Yasui. Claim 21 appears to include new matter since there is nothing explicit in the original disclosure that teaches the steps identified in claim 21 without the feeler gauge contacting the adjustment screw. The applicant appears to rely on the figures to support this but this is not explicit in the figures. However, even if the applicant was to successfully argue that these steps are done without the feeler gauge contacting the adjustment screw, then it would appear that the prior art figures 1 and 2 would teach the same thing of adjusting the lash of without the feeler gauge contacting the adjustment screw. Further, with the AAPA combined with the Yasui reference, moving the feeler gauge from between the 
Further, the applicant appears to rely on arguments that the Yasui reference teaches putting the feeler gauge between the rocker arm and the adjustment screw and for this reason the combination cannot read on claim 21. However, these arguments are not persuasive to the office. The office relies on Yasui for the teaching of putting the feeler gauge of the AAPA between the collar and the rocker arm to adjust the clearance/lash between the collar and the rocker arm. In short, the teaching of putting the feeler gauge/setting member between a collar and rocker arm is taken from Yasui and combined with the AAPA. The AAPA already teaches the feeler gauge and further that setting the lash of the rocker arm. For this reason, the 35 USC 103 rejection of claim 21 is made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/W.G.H/Examiner, Art Unit 3746